DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
2.	Claims 31-37, 39, 40, 42, 45, 46, 48, 49, 51, and 52 are pending and examined. 
Claim Rejections - 35 USC § 112 - New Matter
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 31-37, 39, 40, 42, 45, 46, 48, 49, 51, and 52 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant’s arguments submitted on May 11, 2022 have been fully considered but they are not persuasive. 
Claims 31, 34, and 40, as instantly amended, recite tolerance to “10 uM cycloxydim that is one-third that of a rice plant expressing in the rice plastidic ACCase an isoleucine-to-leucine substitution at the amino acid position corresponding to position 1.781 (Am) instead of said tryptophan-to-cysteine substitution at the amino acid position corresponding to position 2.027 (Am).”  This limitation is New Matter, because neither the instant specification nor the original claims provide adequate written support for it.   The specificaiton appears entirely silent with regard to cycloxydim tolerance of any plants comprising the individual Trp2,027Cys substitution.  Thus, the disclosure fails to provide express or implied written support for the above limitation.  Given that claims 32, 33, 35-37, 39, 42, 45, 48, 49, 51, and 52 depend from claims 31, 34, 40, or 46, the contain New Matter as well. 
The Examiner maintains that the portions of the specification to which Applicant referred for support in the previous Remarks([paragraphs] [0115], [0129], [0136], [0299] - [0311], Figure 16 - now Figure 5) fail to provide the required written support for the reasons set forth in the previous Office Actions. 
	In the previous amendments, Applicant also added the following limitation to claims 31, 34, and 40: “wherein said W2027C substitution is capable of increasing the tolerance of rice expressing the ACCase-I1781L to 867% growth, in the presence of cycloxydim, if included in the same ACCase-I1781L polypeptide.”  As set forth below, the recitation renders the claims indefinite.  To the extent that the recitation could be interpreted as encompassing a rice plant comprising a double-mutant ACCase having the Trp2,027Cys and the Ile1,781Leu substitutions, the recitation comprises New Matter, for the following reason.  Applicant cited Example 7 and Table 6 for written support (page 6 of the Remarks submitted on January 6, 2022).  The cited Example and Table, however, teach the rates of growth of transgenic rice callus (comprising the Trp2,027Cys and the Ile1,781Leu substitutions) in selection media comprising cycloxydim, but are silent as to the levels of tolerance of a rice plant.  For this additional reason, claims 31, 34, and 40 contain New Matter. 
	Response to Arguments. 
	Applicant reiterates the argument that the previously submitted Declaration of Luke (Scots) Llewellyn Mankin, submitted on January 6, 2022 under 37 C.F.R. 1.132, overcomes the rejection (pages 6-8 of the Remarks).  Applicant argues that “Specification expressly teaches a rice plant having the [Trp2,027Cys] substitution alone and having tolerance to cycloxydim” (page 8).  
	Applicant’s argument is not found to be persuasive.  First, Applicant does not cite to a specific portion of the disclosure teaching a plant that has the Trp2,027Cys substitution alone and having the phenotype recited in the claims.  Second, the Declaration of Dr. Mankin was considered in detail in the previous Office Action and remains insufficient to overcome the rejection for the reasons of record. 
Specifically, the Declaration provides a graph showing that at 25 g ai/ha of cycloxydim, the phototoxicity of plants comprising the Trp2,027Cys substitution was 30% relative to the wild-type plants.  Dr. Mankin states that “The cycloxydim data for W2027C rice together with the data set forth in Figure 16 of the instant application demonstrate that the claimed phenotype of tolerance is proper and the inventor had possession of such rice plants” (paragraph 7).  
	The data in the Declaration is silent as to the tolerance of the rice plants comprising the Ile1,781Leu substitution.  Figure 16 is silent as to plants comprising the Trp2,027Cys substitution alone.  Neither the figure itself nor the figure legend on page 25 or Example 7 that mentions that figure appear to provide cytotoxicity data for the mutant plants.  Instead, the figure appears to show mutation frequency for the mutations in rice calli, under the selection pressure of the three herbicides shown.  
The Examiner maintains that one of ordinary skill in the art would recognize that attempting to combine data from two different experiments, one of which shows relative cytotoxicity for plants comprising the Trp2,027Cys mutation, and the other one shows mutation efficiencies for the Ile1,781Leu-comprising calli, would not be appropriate as a matter of data analysis.  Moreover, neither the Declaration nor Applicant’s Remarks provide any explanation as to how one would use the data in Figure 16 to reach the conclusion of written support for the limitation at issue.  The rejection is maintained. 
Claim Rejections - 35 USC § 112 - Indefiniteness
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 31-37, 39, 40, 42, 45, 46, 48, 49, 51, and 52 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  This rejection has been modified in view of Applicant’s amendments to the claims.  Applicant’s arguments submitted on May 11, 2022 have been fully considered but they are not persuasive.
In claims 31, 34, and 40, the limitation “tolerance to 10 uM cycloxydim that is one-third that of a rice plant expressing in the rice plastidic ACCase an isoleucine-to-leucine substitution at the amino acid position corresponding to position 1.781 (Am) instead of said tryptophan-to-cysteine substitution at the amino acid position corresponding to position 2.027 (Am)” renders the claims indefinite. 
The limitation sets forth a property of a rice plant comprising a mutant ACCase with the tryptophan to cysteine substitution at the relative position 2,027.  As set forth in the New Matter rejection above, the specification does not teach any rice plants comprising the Trp2,027Cys substitution alone and having tolerance to cycloxydim.  The prior art teaches that plants and seeds comprising the Trp2,027Cys substitution are actually sensitive to cycloxydim, including plants homozygous for the mutation, while the plants comprising the Ile1,781Leu substitution are tolerant to said herbicide (see Delye et al-2, Plant Physiol. (2005) 137:794-806, Table 1; Delye et al-1, Pest Management Sci. (2008) 64:1179-1186, Table 2). 
Thus, at least to the extent that the claims read on rice plants comprising individual ACCase substitutions, it is unclear how the absence of tolerance could be “one third” that of the rice plant comprising the I1,781L substitution.  
It is noted that the recitation of the relative positions 1,781 and 2,027 without a clear identification of a reference sequence introduces further ambiguity into the claim language.  
In the previous amendments, Applicant added the following limitation to claims 31, 34, and 40: “wherein said W2027C substitution is capable of increasing the tolerance of rice expressing an ACCase-I1781L to 867% growth in the presence of cycloxydim, if included on the same ACCase-I1781L polypeptide,” which renders the claims indefinite, for the following reasons. 
The conditional term “if included” makes it unclear whether the recitation requires a rice plant comprising both substitutions on the same ACCase protein or not.  It is also unclear what “867% growth” means, or how the term relates to the “tolerance,” or relative to what control said “growth” is supposed to be increased.  For this additional reason, the metes and bounds of the claims are unclear. 
In claim 51, the recitation “further comprising residue from an herbicide composition” renders the claim indefinite.  Since an herbicidal composition comprises ingredients other than the herbicide, such as surfactants, it is unclear whether the “residue” is meant to comprise the herbicide or not.  
Since claims 32, 33, 35-37, 39, 42, 45, 46, 48, 49, and 52 depend from claims 31, 34, 40, or 51, and do not recite additional limitations overcoming the indefiniteness of said three claims, they are indefinite as well. 
Response to Arguments. 
Applicant maintains that the claims are definite.  Applicant argues that the claims do not recite the absence of tolerance with the Trp2,027Cys substitution.  Applicant argues that tolerance to cycloxydim was shown in the Mankin Declaration (pages 9-12). 
This is not found to be persuasive.  The Declaration does not compare the tolerance of rice plants comprising the Trp2,027Cys substitution to that of the plants comprising the Ile1,781Leu one.  The fact that, according to Exhibit A of the Declaration, the plants comprising the Trp2,027Cys showed less phytotoxicity than the wild-type plants to 25 g ai/ha of cycloxydim fails to clarify the metes and bounds of the limitation as recited in the claims.  The specification does not teach any cycloxydim tolerant rice plants comprising the Trp2,027Cys substitution alone (the limitation remains New Matter), and it is unclear how one would be able to determine a degree of tolerance that is “one third” that of a plant comprising the Ile1,781Leu one.  It is unclear whether “one third” is limited to 33.3% of would comprise other values and to what degree of statistical variation. 
It is noted that said limitation is not the only grounds for the rejection; the claims remains rejected for the additional reasons set forth above. 
Claim Interpretation
7.	The following is noted with regard to claim interpretation.  The limitations “mutagenized,” “obtained by an induced, random mutagenesis method,” and “as a result of said mutagenesis,” in claims 31, 34, and 40, are interpreted as product-by-process limitations that do not affect the structure of the nucleic acid they refer to.  See MPEP 2113. 
	As set forth above, the previously added recitation of the Trp2,027Cys substitution-comprising rice plants’ tolerance to cycloxydim being “one third” that of a plant comprising the Ile1,781Leu substitution renders the claims indefinite and constitutes New Matter.  For the purpose of the examination, it is noted that the recitation would encompass any concentration of cycloxydim and any method of estimating tolerance.  In addition, the claim language is inclusive of a mutant rice plant comprising a Trp2,027Cys mutant allele as well an Ile1,781Leu mutant allele.  Delye et al-1 teaches that plants homozygous for the Ile1,781Leu allele exhibited the level of tolerance that was approximately 3.5 times the level exhibited by the plants heterozygous for both Trp2,027Cys and Ile1,781Leu alleles (Table 3).  It is noted that part (i) of claim 31 is inclusive of plants heterozygous for the Trp2,027Cys and Ile1,781Leu substitutions, while the added limitation in part (ii) is inclusive of plants homozygous for the Ile1,781Leu substitution. 
	Response to Arguments. 
	Applicant takes issue with the above claim interpretation and argues as follows: “While the term “obtained by an induced, random mutagenesis method” may be considered a process limitation, the term “mutagenized rice acetyl-Coenzyme A carboxylase (ACCase) nucleic acid” is clearly a product. Thus, this latter term cannot be ignored for prior art purposes” (page 12). 
	This is not persuasive.  Applicant sets forth no reasoning or legal authority in support of the above conclusion.  The relevant term is the word “mutagenized,” not the entire phrase quoted by Applicant.  The Examiner maintains that the term “mutagenized” is a participle, which acts as an adjective to modify the noun phrase “nucleic acid.”  The term indicates how said nucleic acid has been made (i.e., via mutagenesis), and is thus properly interpreted as a product-by-process limitation.  See MPEP 2113. 
Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	Claims 31-36, 40, 42, 45, 51 and 52 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delye et al-1 (Pest Management Sci. (2008) 64:1179-1186), in view of Delye et al-2 (Plant Physiol. (2005) 137:794-806), Hawkes et al (PCT Publication WO 98/54330, published December 3, 1998), Okuzaki et al (Plant Cell Rep. (2004) 22:509-512), Suzuki et al (Mol. Genet. Genomics (2008) 279:213-223), and Rutger et al (Crop Science (2005) 45:1170-1171).  Applicant’s arguments submitted on May 11, 2022 have been fully considered but they are not persuasive.
Delye et al-1 teach that in a grass plastidic ACCase, five amino acid residues are involved in resistance to ACCase inhibitor herbicides, and that one of these residues is a cysteine at position 2,027, in the Alopecurus myosuroides numbering (Abstract).  Delye et al-1 teach that a tryptophan to cysteine substitution at position 2,027 confers resistance to fenoxaprop, clodinafop, and haloxyfop in A. myosuroides plants, in seed-based bioassays and at herbicide field rate (Tables 2 and 3)  Delye et al-1 teach that the fenoxaprop application rate was 69 g ai/ha (pg. 1181, left col.). 
Delye et al-1 do not teach a rice plant or seed comprising a nucleic acid encoding a rice plastidic ACCase comprising the Trp2,027Cys substitution.
Delye et al-2 teach that Trp2,027 is “absolutely conserved in all homomeric ACCase sequences known so far” (pg. 802, left col).  Delye et al-2 teach that the Trp2,027Cys substitution confers resistance to APPs, including fenoxaprop, clodinafop and diclofop, but not CHDs (pg. 798, left col.; Table II)
Hawkes et al teach a chimeric oligonucleotide-based method of producing herbicide resistant plants by modifying in a plant cell, in situ, an endogenous gene responsible for herbicide resistance, including the ACCase gene (claims 1, 6, 8).  Hawkes et al teach applying said method to rice (claim 16).  Hawkes et al teach using the resultant plants in a method of controlling weeds, which comprises applying to the field, where said plants are growing, a herbicide to which said plants have been rendered resistant (claims 18 and 19). 
Okuzaki et al teach successfully using chimeric oligonucleotide-based site-specific mutagenesis to introduce herbicide resistance-conferring point mutations into rice genome (Abstract; pg. 512, left col.).  Okuzaki et al teach that the “[chimeric oligonucleotide]-directed gene targeting is feasible in rice and creates opportunities for ... the manipulation of agricultural traits in rice” (pg. 512, left col.). 
Suzuki et al teach using high-performance modified Targeting Induced Local Lesions in Genomes (“TILLING”) on rice mutant pools as an efficient method of identifying any gene mutation in rice (pg. 1, Abstract; pg. 214, left and top of right col.). 
Rutger et al teach the characteristics of nine Indica rice germplasms, including the germplasm called “Indica-1,” along with their seeds (Table 1 on pg. 1171).  
At the time the invention was made, it would have been prima facie obvious to one having ordinary skill in the art to use the method of Suzuki et al or the method of Hawkes et al to modify a rice plant (or its seed or cells), including the Indica-1 variety of Rutger et al, and obtain a rice plant (or its seeds or cells) that comprises a mutation in the rice ACCase gene that encodes the Trp2,027Cys substitution, taught by and Delye et al-1, Delye et al-2.  The plants and seeds thus obtained would read on the plants and seeds of the instant claims.  Given that the methods of Hawkes et al and Suzuki et al do not involve the introduction of a transgene into the genome of a plant, the resultant rice nucleic acid and plants and seed comprising it would be considered non-transgenic.  In addition, it would have been obvious to introduce the nucleic acid encoding the mutant ACCase into another rice plant or seed not comprising said mutant ACCase. 
Given the teachings of Delye et al-1 and Delye et al-2, one would have reasonably expected that the resultant rice plant or seed would be resistant to ACCase inhibitors that include fenoxaprop, clodinafop and/or haloxyfop, including to their field application doses.  Given that Delye et al-1 teach that the Trp2,027Cys substitution conferred resistance to 69 g ai/ha dose of fenoxaprop, one would have reasonably expected the recited tolerance to 65 g ai/ha of fenoxaprop.  
In addition, in view of the teachings of the prior art, and the above claim interpretation, it would not have been unexpected that the level of tolerance to cycloxydim conferred by the Trp2,027Cys substitution would have been lower, including “one-third” than that conferred by the Ile1,781Leu substitution, at least under some conditions, none of which are excluded from the claims.  Moreover, the fact that Applicant “has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)
Using the resultant plant or seed in a method of weed control by applying an herbicidally effective dose of any of said herbicides to which the Trp2,027Cys substitution confers resistance would have been prima facie obvious in view of the teachings of Hawkes et al, as well as Delye et al-1 and Delye et al-2.  A plant used in said method would necessarily comprise “residue” from an herbicidal composition on its surface, including wherein the composition comprises an herbicide taught by Delye et al-1.  Such plant would read on the plant of the new claims 51 and 52. 
One having ordinary skill in the art would have been motivated to combine the above teachings given the agronomic desirability of an herbicide resistant rice, the importance of position 2,027 for ACCase inhibitor resistance, as taught by Delye et al-1 and Delye et al-2, and in view of the fact that the Trp2,027Cys substitution confers resistance to least three commercial ACCase inhibitors.  Given the teachings of Hawkes et al, Suzuki et al, and Okuzaki et al regarding the feasibility of their mutagenesis methods, including in rice, and given that residue Trp2,027 is “absolutely conserved” in grass ACCases, as taught by Delye et al-2, one would have had reasonable expectation of success.

10.	Claims 37, 39, 46, 48, and 49 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delye et al-1 (Pest Management Sci. (2008) 64:1179-1186), in view of Delye et al-2 (Plant Physiol. (2005) 137:794-806), Hawkes et al (PCT Publication WO 98/54330, published December 3, 1998), Okuzaki et al (Plant Cell Rep. (2004) 22:509-512), Suzuki et al (Mol. Genet. Genomics (2008) 279:213-223), and Rutger et al (Crop Science (2005) 45:1170-1171), as applied to claims 31-36 and 40-45, further in view of Shaner et al (US Patent 6,281,168, issued on August 28, 2001).  Applicant’s argument filed on May 11, 2022 has been fully considered, but it is not found to be persuasive.
	The claims are drawn to a rice seed of claim 34, wherein the seed further comprises a seed treatment, and to a method of using said seed for weed control, wherein the seed treatment comprises a herbicidal composition, including wherein said composition comprises fenoxaprop. 
	The teachings of Delye et al-1, Delye et al-2, Hawkes et al, Okuzaki et al, Suzuki et al, and Rutger et al have been set forth above.  These references do not expressly teach a rice seed comprising a seed treatment, wherein seed treatment comprises a herbicidal composition that includes an ACCase inhibiting herbicide. 
Shaner et al teach applying a mixture that comprises herbicidally effective amounts of an ACCase inhibitor to rice seeds (claims 1, 2, 6, and 13).  In addition, applying herbicides to the seeds of herbicide-resistant plants is one of the art-standard approaches to pre-emergence herbicide application.  
Applying ACCase inhibitors, including fenoxaprop, to the ACCase inhibitor-resistant seeds made obvious by the combination of the above references, would have been prima facie obvious in view of the teachings of Shaner et al and as a matter of routine industry practice.  It would have been also obvious to use the treated seed in a method of weed control. 
One would have been motivated to do so, because it would enable pre-emergence weed control of rice weeds.  Given that the Trp2,027Cys substitution confers resistance to APPs, including to fenoxaprop, and including in seed-based assays (as taught by Delye et al-1 on pg. 1180; Table 1), one would have had reasonable expectation of success. 
Response to Arguments 
Applicant maintains previously submitted arguments, including the argument that the prior art teaches away from the invention because it teaches that the plants comprising the Trp2,027Cys substitution are sensitive to cycloxydim.  Applicant cites In re Stepan and Ex parte Christensen decisions for support (pages 12-18).  
Applicant’s argument is not found to be persuasive.  As an initial matter, on pages 16 and 17, the Remarks contain an argument directed to AHAS, an enzyme unrelated to the instant claims.  That argument appears to have been erroneously introduced from Applicant’s remarks in another application, and are inapplicable here. 
The argument based on In re Stepan was addressed in previous Office Actions (see, for example, a Non-Final Office Action mailed on April 28, 2020), and remains unpersuasive for the reasons for record.  The Examiner maintains that the decision is factually distinguishable from the instant case.  
	Regarding Christensen, the argument is not persuasive either.  In Christensen, neither the prior art nor the specificaiton identified the structures within SEQ ID NO: 2 that were responsible for the claimed cold tolerance phenotype nor the mechanisms involved.  In contrast, in the instant case, the substitution at issue was expressly taught in the prior art and its herbicide-tolerance properties were known as well. 
The fact that plants comprising the Trp2,027Cys substitution were known in the art to be sensitive to cycloxydim would not have taught away from the instant invention.  This is because the Trp2,027Cys substitution was known to confer tolerance to least three commercial ACCase inhibitors, including fenoxaprop.  This would have been sufficient to motivate one of ordinary skill in the art to introduce that substitution into a rice plant.  Applicant’s argument fails to address this reasoning. 
It is noted that “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.” In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006). MPEP 2144.  In the instant case, the expected beneficial result would have been a rice plant tolerant to several commercial ACCase inhibitors.  At the same time, feasibility of introducing herbicide resistance-conferring point mutations into rice genome was expressly confirmed in the prior art.  
With regard to the phenotype of tolerance, Applicant’s argument remains not persuasive.  First, as explained in the New Matter rejection above, the specification fails to provide written support for the phenotype.  Second, the phenotype is recited as relative tolerance of the Trp2,027Cys mutant plant being one third the tolerance of a rice plant comprising the Ile1,781Leu substitution.  As explained in the previous Office Actions, even assuming, for the sake of the argument, that the recited property was, in fact, unexpected, Applicant has supplied no evidence that the property would have resulted in a “significant, practical advantage,” as required by a valid showing of unexpected results.  See MPEP 716.02.  It is unclear how tolerance to cycloxydim that is significantly lower (“one third”) than the level of tolerance provided by another known substitution would amount to a practical advantage.  No explanation was supplied by Applicant previously or in the instant Remarks. 
The Examiner maintains that the instant invention amounts to introducing a known substitution at the ACCase position that is “absolutely conserved” in all grasses, and whose herbicide tolerance properties were well-characterized, into rice, a grass crop.  One would have been motivated to do so view of the fact that the Trp2,027Cys substitution confers resistance to least three commercial ACCase inhibitors, and in view of the agronomic desirability of rice tolerant to said herbicides.  The feasibility of introducing herbicide resistance-conferring point mutations into rice genome was expressly confirmed in the prior art.  The rejection is maintained. 
Conclusion
11.	No claims are allowed. 
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662